[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The defendant's motion for extension of time to respond to the plaintiff's motion to strike is granted.
The motion of the State of Connecticut to appear and file a brief as amicus curiae is granted insofar as the State of Connecticut may file briefs and may be heard only as to issues CT Page 2585 involving the interpretation, construction or application of the Connecticut Unfair Trade Practices Act, General Statutes §42-110a et seq. to the claims in this case.
By The Court
Bruce L. LevinJudge of the Superior Court